Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered. Claims 1-20 remain pending in the application.

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed July 7, 2022.

Response to Arguments
Applicant’s arguments, see pg. 9, filed October 7, 2022, with respect to the rejection of claims 1 and 20 under 35 U.S.C. 103 (Kawagishi in view of Powers) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Sato, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 6726630 B2, published April 27, 2004) in view of Sato (US 20080221449 A1, published September 11, 2008), hereinafter referred to as Kawagishi and Sato, respectively. 
Regarding claim 1, Kawagishi teaches an ultrasound diagnostic apparatus (Fig. 2, ultrasound diagnosis apparatus) comprising: 
a transducer array (Fig. 2; see col. 5, lines 13-18 — “The ultrasound probe 11 includes a plurality of vibration elements (not shown) such as conversion elements for converting between electrical signals and acoustical signals. The vibration elements are arranged in one dimensional or two-dimensional arrays and typically produce a piezoelectric effect.”); and 
a processor (Fig. 2, host CPU (central processing unit) 14) configured to
transmit a set of a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other on the same scanning line from the transducer array into a subject N times equal to or greater than at least two times (Fig. 3(a); see col. 7, lines 5-8, 16-21 — “In a narrow frequency band, the number of transmitted burst waves may range between four and eight [greater than two times]...In a phase inversion technique consistent with the present invention, frequency band limited transmission signals are generated with at least two transmission rates. Further, each transmission rate includes transmission signals having a phase inversed 180 degrees (180 degrees phase difference).” So the two transmission rate signals (ultrasound pulses) have phases inverted from each other), 
acquire reception signals based on a signal output from the transducer array received an ultrasound echo generated in the subject (see col. 7, lines 59-63 — “...the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate.”), 
acquire an IQ signal string corresponding to the first ultrasonic pulse and an IQ signal string corresponding to the second ultrasonic pulse by performing quadrature detection in a determined range on the reception signals (Fig. 2, signals from the reception delay unit 16 are input to the demodulation unit 16 and the output of the demodulation unit 16 are IQ signals; see col. 6, lines 18-23 — “.. demodulation unit 19 realizes I signals and Q signals as a result of the quadrature demodulation. In general, the reference frequency of demodulation unit 19 is set to a frequency centered about a frequency band comprising an ultrasound image. Demodulation unit 19 then sends the I signals and Q signals to extraction unit 17.”), and 
acquire image signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse using the IQ signal strings (Fig. 5; see col. 7, lines 57-67, col. 8, lines 1-4 — “Extraction unit 17 includes an adding circuitry 21 and an echo filter 22. As explained above, the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate. Adding circuitry 21 removes the fundamental echo component from the received signals and maintains the contrast echo component and the THI (tissue harmonic imaging) echo component in the received signals. The fundamental echo component is removed by adding echo components of the received signals resulting from the transmission signals transmitted at the first rate and echo components of the received signals based on the transmission signals transmitted at the second rate.”). 
Kawagishi also teaches generating an ultrasound image based on the bubble signal (Fig. 2; see col. 12, lines 40-47 – “Display unit 18 prepares image data (contrast enhanced image data) based on the contrast echo component extracted or enhanced by one of the phase inversion, subtraction, or Doppler techniques described above. Furthermore, display unit 18 develops the prepared image data by converting the image data. Display unit 18 further stores in memory a lookup table associated with gray scaled image data/colored image data.”), but does not explicitly teach:
calculate index values of a bubble signal likelihood representing a magnitude of an influence due to a bubble of a contrast medium in the IQ signal strings, based on the IQ signal strings, and 
generate an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image and are represented by saturations of a color according to a magnitude of the index values of the bubble signal likelihood.  
Whereas, Sato, in the same field of endeavor, teaches: 
calculate index values of a bubble signal likelihood representing a magnitude of an influence due to a bubble of a contrast medium in the IQ signal strings, based on the IQ signal strings (see para. 0127 – “…the intensity [magnitude] of the contrast signal, i.e., the intensity of the contrast produced by the ultrasonic contrast agent has a quantitative characteristic [index value] irrespective of the differences in the depth and the site from which the signal is obtained.”), and 
generate an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image and are represented by saturations of a color according to a magnitude of the index values of the bubble signal likelihood (see para. 0128 – “…if the signal from a tissue is suppressed and the echo signal is extracted from the bubbles of the ultrasonic contrast agent through the subtraction between the IQ signals, as in the ultrasonic apparatus 1B, the luminance [saturation] of a contrasted region can be quantitatively evaluated in the B-mode image and the color Doppler image irrespective of the depth and the site…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating an ultrasound image based on the bubble signal, as disclosed in Kawagishi, by generating an ultrasound image represented by saturations of a color according to a magnitude of the bubble signal, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order for the comparison of the contrast intensity shown as the luminance to be performed irrespective of the differences in the depth and the site, as taught in Sato (see para. 0127). 
Furthermore, regarding claim 17, Kawagishi further teaches a display monitor configured to display the ultrasound image (Fig. 2; see col. 12, lines 40-47 – “Display unit 18 prepares image data (contrast enhanced image data) based on the contrast echo component extracted or enhanced by one of the phase inversion, subtraction, or Doppler techniques described above…Monitor 13 displays the developed image data (the contrast enhanced image data)…”). 

Regarding claim 20, Kawagishi teaches a method of controlling an ultrasound diagnostic apparatus (Fig. 2, ultrasound diagnosis apparatus), the method comprising: 
transmitting a set of a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other on the same scanning line from a transducer array into a subject N times equal to or greater than at least two times (Fig. 3(a); see col. 7, lines 5-8, 16-21 — “In a narrow frequency band, the number of transmitted burst waves may range between four and eight [greater than two times]...In a phase inversion technique consistent with the present invention, frequency band limited transmission signals are generated with at least two transmission rates. Further, each transmission rate includes transmission signals having a phase inversed 180 degrees (180 degrees phase difference).” So the two transmission rate signals (ultrasound pulses) have phases inverted from each other); 
acquiring reception signals based on a signal output from the transducer array received an ultrasound echo generated in the subject (see col. 7, lines 59-63 — “...the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate.”); 
acquiring an IQ signal string corresponding to the first ultrasonic pulse and an IQ signal string corresponding to the second ultrasonic pulse by performing quadrature detection in a determined range on the acquired reception signals (Fig. 2, signals from the reception delay unit 16 are input to the demodulation unit 16 and the output of the demodulation unit 16 are IQ signals; see col. 6, lines 18-23 — “.. demodulation unit 19 realizes I signals and Q signals as a result of the quadrature demodulation. In general, the reference frequency of demodulation unit 19 is set to a frequency centered about a frequency band comprising an ultrasound image. Demodulation unit 19 then sends the I signals and Q signals to extraction unit 17.”); and 
acquiring image signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse using the acquired IQ signal strings (Fig. 5; see col. 7, lines 57-67, col. 8, lines 1-4 — “Extraction unit 17 includes an adding circuitry 21 and an echo filter 22. As explained above, the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate. Adding circuitry 21 removes the fundamental echo component from the received signals and maintains the contrast echo component and the THI (tissue harmonic imaging) echo component in the received signals. The fundamental echo component is removed by adding echo components of the received signals resulting from the transmission signals transmitted at the first rate and echo components of the received signals based on the transmission signals transmitted at the second rate.”).
Kawagishi also teaches generating an ultrasound image based on the bubble signal (Fig. 2; see col. 12, lines 40-47 – “Display unit 18 prepares image data (contrast enhanced image data) based on the contrast echo component extracted or enhanced by one of the phase inversion, subtraction, or Doppler techniques described above. Furthermore, display unit 18 develops the prepared image data by converting the image data. Display unit 18 further stores in memory a lookup table associated with gray scaled image data/colored image data.”), but does not explicitly teach:
calculating index values of a bubble signal likelihood representing a magnitude of an influence due to a bubble of a contrast medium in the IQ signal strings, based on the acquired IQ signal strings; and 
generating an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image and are represented by saturations of a color according to a magnitude of the index values of the bubble signal likelihood.
Whereas, Sato, in the same field of endeavor, teaches:
	calculating index values of a bubble signal likelihood representing a magnitude of an influence due to a bubble of a contrast medium in the IQ signal strings, based on the acquired IQ signal strings (see para. 0127 – “…the intensity [magnitude] of the contrast signal, i.e., the intensity of the contrast produced by the ultrasonic contrast agent has a quantitative characteristic [index value] irrespective of the differences in the depth and the site from which the signal is obtained.”); and
generating an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image and are represented by saturations of a color according to a magnitude of the index values of the bubble signal likelihood (see para. 0128 – “…if the signal from a tissue is suppressed and the echo signal is extracted from the bubbles of the ultrasonic contrast agent through the subtraction between the IQ signals, as in the ultrasonic apparatus 1B, the luminance [saturation] of a contrasted region can be quantitatively evaluated in the B-mode image and the color Doppler image irrespective of the depth and the site…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating an ultrasound image based on the bubble signal, as disclosed in Kawagishi, by generating an ultrasound image represented by saturations of a color according to a magnitude of the bubble signal, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order for the comparison of the contrast intensity shown as the luminance to be performed irrespective of the differences in the depth and the site, as taught in Sato (see para. 0127). 

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Sato, as applied to claim 1 above, and in further view of Kawagishi et al. (US 6506158 B2, published January 14, 2003), hereinafter referred to as Kawagishi ‘158.
Regarding claim 2, Kawagishi in view of Sato teaches all of the elements disclosed in claim 1 above. 	Kawagishi in view of Sato teaches acquiring IQ signal strings and calculating index values based on the IQ signal strings, but does not explicitly teach wherein the processor is further configured to obtain autocorrelation from the IQ signal strings, and calculate the index values of the bubble signal likelihood based on the obtained autocorrelation.  
Whereas, Kawagishi ‘158, in the same field of endeavor, teaches wherein the processor is further configured to obtain autocorrelation from the IQ signal strings, and calculate the index values of the bubble signal likelihood based on the obtained autocorrelation (see col. 6, lines 24-38 —"A method of calculating a complex vector product by performing similar processing between a plurality of rates is an auto-correlation method.”; see col. 13, lines 64-67 — “Only a change in nonlinear response of the contrast medium between the rates is a residual signal component, and hence only a nonlinear component based on bubbles is extracted.” Where the index values of the bubble signal likelihood is equated to extracting the nonlinear component based on bubbles from the rate signals (IQ signals)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Sato, by having the processor obtain autocorrelation the IQ signal strings, as disclosed in Kawagishi ‘158. One of ordinary skill in the art would have been motivated to make this modification in order to measure the relative displacement at each depth between two rate signals to extract harmonic components instead of motion artifacts, as taught in Kawagishi ‘158 (see col. 6, lines 14-23).
Furthermore, regarding claim 18, Kawagishi further teaches a display monitor configured to display the ultrasound image (Fig. 2; see col. 12, lines 40-47 – “Display unit 18 prepares image data (contrast enhanced image data) based on the contrast echo component extracted or enhanced by one of the phase inversion, subtraction, or Doppler techniques described above…Monitor 13 displays the developed image data (the contrast enhanced image data)…”). 

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Sato, as applied to claim 1 above, and in further view of M. Siepmann, et al., “Phase Shift Variance Imaging for Contrast Agent Detection,” IEEE International Ultrasonics Symposium Proceedings, pp. 1944-1947, Oct. 2010, hereinafter referred to as Siepmann. 
Regarding claim 3, Kawagishi in view of Sato teaches all of the elements disclosed in claim 1 above. 
Kawagishi in view of Sato acquiring IQ signal strings and calculating index values based on the IQ signal strings, but does not explicitly teach wherein the processor is further configured to calculate a variance value of a phase difference from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the phase difference. 
Whereas, Siepmann, in the same field of endeavor, teaches wherein the processor is further configured to calculate a variance value of a phase difference from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the phase difference (see Abstract — “A novel ultrasound contrast agent detection method that selectively detects microbubble (MB) destruction is presented. The detection is based on the variance of the phase shift of consecutive echoes.” So the bubble signal likelihood is equated to detection of microbubble destruction based on the variance of the phase shift (phase difference) of consecutive echoes (equated to IQ signal strings)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Sato, by having the processor calculate a variance value of a phase difference from the IQ signal strings, as disclosed in Siepmann. One of ordinary skill in the art would have been motivated to make this modification in order to image bubbles in a very low concentration, so single bubble destruction events are visible, as taught in Siepmann (see pg. 1947, col. 1, para. 5).
Furthermore, regarding claim 19, Kawagishi further teaches a display monitor configured to display the ultrasound image (Fig. 2; see col. 12, lines 40-47 – “Display unit 18 prepares image data (contrast enhanced image data) based on the contrast echo component extracted or enhanced by one of the phase inversion, subtraction, or Doppler techniques described above…Monitor 13 displays the developed image data (the contrast enhanced image data)…”). 

Claims 4-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over view of Kawagishi in view of Sato, as applied to claim 1 above, and in further view of Suzuki (US 20010025143 A1, published September 27, 2001), hereinafter referred to as Suzuki. 
Regarding claim 4, Kawagishi in view of Sato teaches all of the elements disclosed in claim 1 above. 
Kawagishi in view of Sato teaches acquiring IQ signal strings and calculating index values based on the IQ signal strings, but does not explicitly teach wherein the processor is further configured to calculate a variance value of the amplitude from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the amplitude. 
Whereas, Suzuki, in the same field of endeavor, teaches wherein the processor is further configured to calculate a variance value of the amplitude from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the amplitude (see Abstract — “In forming an image without clutters indicative of a dynamic of an echo source containing a harmonic contrast agent based on the Doppler shift of a ultrasonic echo, the variance of the velocity of the echo source is evaluated based on the Doppler shift, and the signal strength of the image is adjusted depending on the value of variance.” So the bubble signal likelihood is equated to detecting an echo source containing a harmonic contrast agent based on the variance value of amplitude (signal strength)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Sato, by having the processor calculate a variance value of the amplitude from the IQ signal strings, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to reveal the presence of echo sources in motion, as taught in Suzuki (see para. 0139). 
Furthermore, regarding claim 5, Suzuki further teaches wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Sato, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075). 
Furthermore, regarding claim 6, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 — “...forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 7, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the bubble signal likelihood (see para. 0138 — “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
Furthermore, regarding claim 14, Suzuki further teaches wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 15, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 — “...forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 16, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the index values of the bubble signal likelihood (see para. 0138 — “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
The motivation for claims 6-7 and 14-16 was shown previously in claim 5.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Sato and Kawagishi ‘158, as applied to claim 2 above, and in further view of Suzuki. 
Regarding claim 8, Kawagishi in view of Sato and Kawagishi ‘158 teaches all of the elements disclosed in claim 2 above. 
Kawagishi in view of Sato and Kawagishi ‘158 does not explicitly teach wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals. 
Whereas, Suzuki, in the same field of endeavor teaches wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Sato and Kawagishi ‘158, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075). 
Furthermore, regarding claim 9, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 10, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the index values of the bubble signal likelihood (see para. 0138 — “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
The motivation for claims 9-10 was shown previously in claim 8.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Sato and Siepmann, as applied to claim 3 above, and in further view of Suzuki. 
Regarding claim 11, Kawagishi in view of Sato and Siepmann teaches all of the elements disclosed in claim 3 above. 
Kawagishi in view of Sato and Siepmann does not explicitly teach wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals. 
Whereas, Suzuki, in the same field of endeavor teaches wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Sato and Siepmann, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075). 
Furthermore, regarding claim 12, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 — “...forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 13, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the index values of the bubble signal likelihood (Fig. 6; see para. 0138 — “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
The motivation for claims 12-13 was shown previously in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato (US 20050256404 A1, published November 17, 2005) discloses an ultrasonic diagnostic apparatus that produces a compound image consisting of the B-mode, power and velocity signals by assigning a certain color and brightness according to the signal value of each pixel, and indicates the location and presence of microbubbles in the image. 
Averkiou et al. (US 20160343134 A1, published November 24, 2016) discloses an ultrasound system where the statistical probability of perfusion at the points where contrast was present may be mapped to corresponding colors of a color map, and the color map may be displayed as a parametric overlay over a B mode image of the plaque region. The region of contrast perfusion may be displayed in varying shades of red and areas with no perfusion may be displayed as black.
Matsumoto (US 20170164923 A1, published June 15, 2017) discloses an image processor that displays a power Doppler image showing blood flow power with color, such that an area with great blood flow amount may be shown in bright yellow, and an area with small blood flow amount may be shown in dark orange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793